                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 LORINE GAINES, as Personal Representative of
 the Estate and Mother of VINCENT GAINES,

        Plaintiff,                                     Case No. 3:18-cv-01332-BJD-PDB
                         v.

 MARK S. INCH, in his official capacity; JULIE
 JONES, individually; KEVIN D. JORDAN,
 individually; CORIZON HEALTH, INC.; and
 DOES 1-10, in their individual capacities.
        Defendants.


                      SECOND JOINT MOTION TO EXTEND CASE
                           MANAGEMENT DEADLINES

       Plaintiff LORINE GAINES, as Personal Representative of the Estate and Mother of

VINCENT GAINES and Defendants MARK S. INCH, JULIE JONES, KEVIN D. JORDAN, and

CORIZON HEALTH, INC. (collectively, the “Parties”), jointly move to extend the case

management deadlines in the Court’s May 6, 2019 Case Management and Scheduling Order and

Referral to Mediation (“Case Management Order”), and in support thereof state as follows:

       1.      Plaintiff filed this action in the Northern District of Florida on August 1, 2018.

       2.      On October 30, 2018, the Parties filed a Joint Motion for Transfer of Venue to the

Middle District of Florida. The Northern District granted the motion on October 31, 2018.

       3.      On May 6, 2019, this Court entered its Case Management Order (Dkt. 54).

       4.      On July 24, 2019, owing to Plaintiff’s intention to substitute the Personal

Representative of the Estate, and Defendants’ pending supplemental responses Plaintiff’s

discovery, Plaintiff filed her first Unopposed Motion to Extend the Deadline for Motions to Add

Parties or to Amend Pleadings.

       5.      In this motion, Plaintiff also advised the Court of her intention to dismiss Defendant
Jordan from the case and “add several individuals employed by Defendants Inch and Corizon at

times material to this litigation.” (Dkt. 57). Id. at n. 1.

        6.      On July 26, 2019, the Court granted this Motion (Dkt. 58).

        7.      On August 20, 2019, Plaintiff filed her Second Unopposed Motion to Extend the

Deadline for Motions to Add Parties or to Amend Pleadings, indicating that Defendants’

supplementation remained ongoing and confirming that additional time is necessary for the

appropriate filings in probate court to substitute the Personal Representative of the Estate.

        8.      The Court granted this motion, and has ordered the parties to file motions to add

parties or to amend pleadings by September 6, 2019.

        9.      Given the ongoing nature of Defendants’ supplementation, the need to meet and

confer regarding the sufficiency of Defendants’ responses, and the additional Defendants due to

be named, served, and to participate in this litigation, and the depositions to be scheduled in the

case, the Parties recognize the need to extend the deadlines in the Court’s Case Management Order.

        10.     In addition, Plaintiff’s expert witness has informed Plaintiff’s counsel that he will

need additional time to review Defendants supplemental discovery responses in order to prepare

his expert report.

        11.     Given the necessary review of Defendants’ supplemental discovery responses, the

depositions still to be scheduled and conducted, and the additional time needed by Plaintiff’s expert

witness, the Parties respectfully request that the deadlines in the proposed Case Management

Report be adjusted as follows:




                                                   2
                                       Deadline in Case              Requested Extension of
                                      Management Order                     Deadline
 Disclosure of Plaintiff’s             September 3, 2019                January 31, 2020
 Expert Reports
 Disclosure of Defendants’            September 30, 2019                February 27, 2020
 Expert Reports
 Discovery Deadline                    November 4, 2019                   April 2, 2020
 Mediation Deadline                    February 18, 2020                  July 17, 2020
 Dispositive and Daubert               December 6, 2019                   May 4, 2020
 Motions (Responses due 21
 days after service)
 Motions In Limine                       March 11, 2020                  August 10, 2020
 Responses to Motions In                 March 18, 2020                  August 17, 2020
 Limine
 All Other Motions                      March 18, 2020                   August 17, 2020
 Joint Final Pretrial Statement         March 18, 2020                   August 17, 2020
 Final Pretrial Conference              March 25, 2020                   August 24, 2020
 Trial Term Begins                       April 6, 2020                  September 8, 2020


       12.     Counsel for the Parties have conferred and agree with the requested extension to

the deadlines in the Case Management Order.

       13.     This Motion is brought is good faith and not for the purposes of delay.

       WHEREFORE, the Parties respectfully request that the Court grant this Second Joint

Motion to Extend Case Management Deadlines as outlined herein.



Dated September 3, 2019.




                                                3
/s/ Masimba Mutamba                 /s/ J. Steven Carter
Masimba M. Mutamba                  J. Steven Carter
Florida Bar No.: 102772             Florida Bar No. 896152
mmutamba@hrdc-law.org               scarter@henryblaw.com
Sabarish Neelakanta                 Miriam R. Coles
Florida Bar No.: 26623              Florida Bar No. 58402
sneelakanta@hrdc-law.org            mcoles@henryblaw.com
Daniel Marshall                     HENRY BUCHANAN, P.A.
Florida Bar No.: 617210             Post Office Drawer 14079
dmarshall@hrdc-law.org              Tallahassee, Florida 32317-4079
HUMAN RIGHTS DEFENSE CENTER         Tel.: (850) 222-2920
P.O. Box 1151                       Fax: (850) 224-0034
Lake Worth, FL 33460
Tel.: (561) 360-2523                Attorney for Defendants Inch, Jones and
Fax: (866) 735-7136                 Jordan

Edwin Ferguson                       /s/ Gregg A. Toomey
Florida Bar. No.: 15216             Gregg A. Toomey, Esq.
eferguson@thefergusonfirm.net       Florida Bar. No.: 159689
THE FERGUSON FIRM, PLLC             The Toomey Law Firm LLC
41 West 27th Street                 1625 Hendry Street, Suite 203
Riviera Beach, Florida 33404        Ft. Myers, FL 33901
Tel.: (561) 840-1846                Tel.: (239) 337-1630
Fax: (561) 840-1642                 Fax: (239) 337-0307
                                    gat@thetoomeylawfirm.com
John Scarola, Esq.                  hms@thetoomeylawfirm.com
Florida Bar. No. 169440
scarolateam@searcylaw.com           Attorney for Defendant Corizon Health,
SEARCY DENNEY SCAROLA BARNHART      Inc.
& SHIPLEY, P.A.
2139 Palm Beach Lakes Boulevard
West Palm Beach, Florida 33409
Tel.: (561) 686-6300
Fax: 561-383-9451

Attorneys for Plaintiff




                                4
                               CERTIFICATE OF SERVICE

       I, Masimba M. Mutamba, one of Plaintiff’s attorneys, certify that I caused a copy of the
foregoing Joint Motion to Extend Case Management Deadlines to be served by operation of the
Court’s Case Management/Electronic Case Files (CM/ECF) system upon the following attorneys
on September 3, 2019:

 J. Steven Carter, Esq.                           Gregg Toomey, Esq.
 Miriam Coles, Esq.                               The Toomey Law Firm LLC
 HENRY BUCHANAN, P.A.                             1625 Hendry Street, suite 203
 Post Office Drawer 14079                         Ft. Myers, FL 33901
 Tallahassee, FL 32317-4079                       Tel.: (239) 337-1630
 Tel.: (850) 222-2920                             Fax: (239) 337-0307
 Fax: (850) 224-0034                              gat@thetoomeylawfirm.com
 scarter@henryblaw.com                            Attorney for Defendant Corizon Health, Inc.
 mcoles@henryblaw.com
 Attorney for Defendants Inch, Jones and
 Jordan
                                                    /s/ Masimba Mutamba
                                                    Masimba M. Mutamba




                                              5
